DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 and 19 are objected to because of the following informalities:  
In claim 3 and 19, lines 2, “diameter of the inlet end portion of the second pipe is longer than a diameter” should read “diameter of the inlet end portion of the second pipe is more than a diameter” or “diameter of the inlet end portion of the second pipe is larger than a diameter”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recite the limitation including an “external component” in lines 20 and 11 respectively. Since any connection outside of the second pipe including tubing fitting etc. can broadly be considered external component, this phrase is generic and non-descriptive rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an 
Claims 1 and 16 recite the limitation “an inlet at a lower side of the air pulverizing pipe” in lines 12 and 3 respectively. Since the Applicant has not established a coordinate system, or claimed the orientation of the air pulverization pipe, lower side of the pulverizing pipe is ambiguous, rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Based on the specification (Fig. 7), the Examiner believes that this language could read “an inlet at an upstream side of the air pulverizing pipe”.
Claim 9 recite the limitation “air inlet hole is provided below the air chamber” in line 1. Since the Applicant has not established a coordinate system or claimed the orientation of the air pulverization pipe and hence the air chamber, the position of the air inlet hole provided below the air chamber is ambiguous, rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner suggests that language such as perpendicular to or parallel to flow direction be incorporated for clarity. 
Claim 10 recites the limitation “outside external component” in line 2. Applicant has previously claimed an ‘air chamber’ in claim 7 and it is unclear if the chamber body pertains to the previously claimed air chamber,  rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, The Examiner believes that this language should read “an air chamber body defining a space”.
Claim 10 recites the limitation “covering the opened side of the chamber body” in line 4. Since the shape of the air chamber was not claimed, the location of the opened side is unclear, further Applicant used the phrase “opened
Claim 10 recites the limitation “a chamber body defining a space” in line 2. Applicant has previously claimed an ‘air chamber’ in claim 7 and it is unclear if the chamber body pertains to the previously claimed air chamber,  rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, The Examiner believes that this language should read “an air chamber body defining a space”.
Claim 16 recites the limitation including an “outside external component” in line 11. Since external already means “outside”, the phrase “outside external component” is confusing and creates redundancy, rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 2-15 and 17-20 are rejected as containing the same indefiniteness issues as above in base claims 1 and 16 respectively, from which these depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-20, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO-2018026221-A1) in view of NPL-1.

    PNG
    media_image1.png
    381
    664
    media_image1.png
    Greyscale
Regarding claims 1-5, 16 and 18-20, via Fig. 1, Lee et al. teaches a dishwasher 10 with a tub 18 , injection module 24 (spray module) disposed inside and spraying the washing water toward the dishes (pg. 4 ln 52-53), sump 20 to store and supply water to module 24 (pg. 5 ln 12-13), pump 40 for pumping the stored washing water from the sump to injection module 24 (pg. 5 ln 21-22), air jet generator 100 disposed below bottom surface of the tub, receiving a part of the washing water discharged from the pump 40 and generating an air bubble in the washing water and discharges the washing water including the air bubble to the bottom surface of the tub (claim 1); an air crushing (pulverizing) pipe 110 (Fig. 3) including a pressure reducing unit 120 (first pipe) with an inlet A at a lower side of pipe 110, and a pressurizing unit 130 (second pipe) disposed above unit 120 both with openings in the water flowing direction with cross-sectional area A1 reducing and A2 increasing in the water flowing direction (annotated Fig. 4 to the above); an air tab 180 at an upper portion of the unit 130 (second pipe) with a plurality of holes 182 (pg. 7 ln 5-6), wherein an air inlet 142 is provided around an outer (peripheral) surface of the unit 130 (Fig. 3,4) to communicate with an external component (ex: air pipe) via air suction unit 140. 
Lee et al. does not explicitly teach that air pulverizing pipe includes an extended surface portion which extends in a radial direction at a discharge end portion of the first pipe and extends an area of flow path of the inlet end portion of the second pipe; wherein the air inlet hole is separated by a predetermined interval in a radial direction from an inner circumferential surface of the discharge end portion of the first pipe; wherein a diameter of the inlet end portion of the second pipe is longer than a diameter of the air inlet hole; wherein the extended surface portion is provided perpendicularly to the water flowing direction; wherein the air inlet hole is provided perpendicularly to a direction of a flow path where the water flows into the second pipe.

    PNG
    media_image2.png
    464
    694
    media_image2.png
    Greyscale
In the analogous art of innovative technologies for ultrafine bubble generation, NPL-1 teaches an ultra-fine bubble generator with a venture system to mix liquid and gas (pg. 1 para 5), and a radial extended portion provided perpendicularly to the water flowing direction and located between discharge and inlet end of first and second pipe respectively (annotated Figure NPL-1 to the right); an air inlet hole provided perpendicularly to a direction of a flow path where the water flows into the second pipe and is separated by a predetermined interval (D1) in a radial direction from an inner circumferential surface of the discharge end portion of the 
    PNG
    media_image3.png
    526
    495
    media_image3.png
    Greyscale
first pipe (annotated Fig. NPL-1a to the right); wherein a diameter of the inlet end portion of the second pipe D3 is longer than a diameter of the air inlet hole D2.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Lee et al. with the bubble generator design of NPL-1 all in order to achieve the predictable result of at first reducing static pressure and suctioning air at negative pressure (narrow pipe size) and later reducing the speed of the flow to enable pressurized dissolution of gas (wider pipe size) (pg. 1 para 6 bullet points 2 and 3, NPL-1). 
Regarding claims 6 and 17, the combination of Lee and NPL-1 teaches an air jet generator detailed above. 

    PNG
    media_image4.png
    335
    388
    media_image4.png
    Greyscale
NPL-1 further teaches via annotated Fig. NPL-1b to the right , that the A1 (CSA) of the first pipe reduces in the flow direction (in the first pipe lower region)  thereby reducing a pressure of the water flowing in the air pulverizing pipe (see bar graphs, annotated Figure NPL-1 above ), and a first pipe upper portion having a corresponding CSA A which is fairly constant, wherein the modulus of rate of change in the CSA of first pipe upper portion is zero (A is constant) and is less than that of the first pipe lower portion with the benefit of increasing the speed of the incoming liquid i.e. speed of liquid in first pipe lower portion thereby producing pressurized dissolution of gas (pg. 1 para 6 bullet points 2, NPL-1). 
Regarding claims 11-15, the combination of Lee and NPL-1 teaches an air jet generator and the dishwasher including the same detailed above. 
providing inclined surface) to apply centrifugal force to the washing water and generating a swirl flow (pg. 6 ln 13-18), a discharge module 300 including cover nozzle 320 and discharge port 328 (Fig.9) discharges water from air jet generator 100 to bottom surface of the tub 18a (pg. 6 ln 1-4, nozzle 320 mounted above the air pulverizing pipe 110 (Fig. 3) and is mounted on an upper side of the bottom surface of the tub (Fig. 16) to discharge water above the bottom surface of the tub (Fig 11-13) (pg. 8 ln 13-14) and connected to upper side of air tab 180 (Fig.3) and when pump 40 is operated, water flows from unit 120 to unit 130 (pg. 5 ln 56-57).
Claims 7-10, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO-2018026226-A1) in view of NPL-1 and further in view of Nakatake (NPL-2).
Regarding claims 7-10, the combination of Lee and NPL-1 teaches an air jet generator and the dishwasher including the same detailed above. 
The combination of Lee and NPL-1 does not explicitly teach that an air chamber that defines a space on a peripheral surface of the air pulverizing pipe, 28Attorney Docket No.: 20349-0504001 Client Ref: LG19-022US(19DSW003US02) wherein the air inlet hole and the external component are in communication with each other through the air chamber; wherein the air chamber includes an air guide pipe extending along an inner lower surface of the air chamber within the air inlet hole; wherein the air inlet hole is provided below the air chamber; a chamber body defining a space therein and including an opened side on a peripheral surface of the air pulverizing pipe; and a chamber housing cover covering the opened side of the chamber body.
In the analogous art of producing nano air bubbles mixed into gasoil for diesel engines, Nakatake teaches a nano air bubble mixture device (air jet generator) with air chamber located on the periphery of the air pulverizing pipe (annotated Fig. 1b below) that could be connected via fittings to an external component (Fig. 1a), an air guide pipe extending from the lower bottom surface of the air chamber, air 
    PNG
    media_image5.png
    336
    706
    media_image5.png
    Greyscale
chamber body defining space around the chamber and opened side of the pipe is covered using top SS fitting (chamber housing cover ) (Fig. 1a).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Lee et al. and NPL-1 et al. with the ejector design i.e. with air chamber- air guide of Nakatake et al. into the air jet generator of Lee et al. 1 all in order to achieve the predictable result of creating compact nano-air bubbles and thereby atomizing the incoming fluid and dissolution efficiency (pg. 234, section 2 para 4, Nakatake et al.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711